Citation Nr: 0211534	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the right elbow and hand.

2.  Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION


The veteran had active service from June 1971 to March 1977.

This appeal arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that inter alia determined 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injuries of the right hand and elbow, and that 
did reopen and deny a claim of entitlement to service 
connection for residuals of a back injury.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In September 2001, the Board determined that new and material 
evidence had been submitted concerning the right elbow and 
hand.  The Board reopened that claim.  The Board then 
remanded the claims for service connection for the right 
elbow and hand and for the back injury for further 
development.  In the September 2001 decision, the Board 
denied service connection for the right foot; thus that issue 
is no longer before the Board. 

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  It is at least as likely as not that a current right hand 
disorder began during active service; there is no evidence 
linking any right elbow condition to active service.

2.  Any current back disability began many years after active 
service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
residuals of injury to the right hand were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2001); 
38 C.F.R. § 3.303 (2001).

2.  Residuals of injury to the back were not incurred in 
active service, nor may they be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 1991 & Supp 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted in the introduction, in September 2001, the Board 
remanded the two service connection issues on appeal.  In its 
remand, the Board requested that the veteran be examined to 
determine the nature and extent of the right arm, elbow, 
hand, and back conditions, if found.  The Board also 
requested an opinion addressing the likelihood that military 
service had caused any condition found.  

In February 2002, QTC services sent a letter to the veteran 
notifying him of the date, time, and place of his 
examination.  The letter is addressed to the veteran's 
correct mailing address.  In the letter, QTC advised the 
veteran that if he failed to report his claim would be 
decided without the benefit of any evidence that the examiner 
might have found.  The claims file notes that the veteran 
failed to report for the examination, although the 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  

In May 2002, the RO issued a supplemental statement of the 
case advising the veteran that failure to report without good 
cause would result in the claim being decided based on the 
evidence of record.  38 C.F.R. § 3.655.  

Neither the veteran nor his representative has offered any 
reason for failing to report for the examination.  Therefore, 
the Board must decide the claim based on the evidence of 
record, which is briefly discussed below. 

The veteran's DD-214 reflects that he served in the Marine 
Corps as a field wireman.  The document does not reflect any 
overseas or combat service.  

The veteran's service medical records (SMRs) reflect that in 
January 1973, he complained of low back pain.  The diagnosis 
was paraspinal back pain.  Medications and heat were 
prescribed.  In May 76, the veteran reported right elbow pain 
for one year that increased with activity such as pull-ups 
and heavy lifting.  Full range of motion was found but there 
was tenderness in the cubital fossa with no swelling or 
erythema.  The assessment was "inflammatory process".  A 
July 1976 report notes a fracture of the right 5th metacarpal 
and that it was treated with a cast.  There is no further 
mention of this fracture.  A February 1977 separation 
examination report is negative for any claimed condition.  
The report notes that the upper and lower extremities and the 
spine were examined and found to be normal.  

In a 1987 VA claim, the veteran reported that when he fell 
during active service he broke three fingers on the right 
hand and hurt the right elbow and the center part of his 
back.  

In July 1987, the veteran sought VA treatment for right arm 
and back pain.  He reported an injury during active service.  

An August 1987 VA outpatient treatment report notes that the 
veteran had been doing construction work in recent years and 
had noticed increasing hand and back pain. 

Muscle spasm in the low back with degeneration of the 
sacroiliac was assessed in July 1988.  

A January 1990 VA outpatient treatment report notes lumbar 
radiculopathy.  The treatment note reflects that a 1989 X-ray 
showed some L4-5 disc narrowing.  A January 1990 orthopedic 
consultation reflects a 2-year history of low back pain and 
leg pain.  The report also notes that the veteran had injured 
his left foot and back doing construction work in 1986 and 
had been compensated for it.  A current X-ray of the back was 
negative.  The impression was no neurological deficit.  

A February 1990 VA outpatient treatment report reflects that 
the veteran reported a 14-year history of low back pain since 
an injury during active service.  The examiner felt that the 
symptoms were not consistent with neurologic claudication.

In August 1997, two acquaintances who knew the veteran both 
prior to and upon return from active service stated that the 
veteran had injuries to his back when he returned from active 
service.  One of these acquaintances also stated that the 
veteran had injuries to his right hand and right elbow when 
he returned from service.  

Subsequently received VA outpatient treatment reports note 
that VA X-rays taken in June 1988 showed slight sacroiliitis, 
but otherwise a normal spine.  The X-ray report also reflects 
that the veteran had reported increased back pain and that he 
had a history of low back trauma in 1976.  An April 1990 VA 
X-ray notes an old fracture of the proximal phalanx of the 
3rd digit of the right hand.  

In November 1998, Darrin Eakins, M.D., examined the veteran 
and offered an etiology opinion.  The doctor noted that the 
veteran reported that he had fractured two fingers of the 
right hand during active service and had injured his back.  
He reported back and hand pain ever since that time.  The 
doctor noted back spasm.  The 3rd digit of the right hand 
lacked extension at the proximal interphalangeal (PIP) joint 
and the 4th digit lacked extension at the distal 
interphalangeal (DIP) joint.  He also had mallet finger of 
the right fourth digit (contracture of the DIP joint).  X-
rays of the lumbar spine were essential normal, except for 
arthritis of the sacroiliac joints of the pelvis.  The doctor 
felt that the right hand showed significant deformity and a 
secondary extensor tendon avulsion.

Dr. Eakins felt that the right hand had been significantly 
injured, although the hand did not represent a very big 
disability for the veteran.  The doctor also opined that the 
current right hand residuals "could be" related to the in-
service injury reported by the veteran.  The doctor declined 
to offer a more certain nexus opinion, noting no hard 
evidence of the in-service hand injury, only the veteran's 
verbal report.  Regarding the etiology of the back pain, the 
doctor stated "I cannot honestly say, in my professional 
opinion, that these are secondary to his service-connected 
injuries.  I also cannot say that they are not related to 
these".

The veteran also submitted a March 1981 examination report 
from a Dr. Petty.  The doctor noted that the veteran had back 
pain due to a paraspinous muscle strain sustained on March 
24, 1981, while working at Capitol Steel Company.  

Social Security Administration (SSA) reports reflect that in 
March 1981, the veteran attempted to lift a 75-pound object 
and felt back pain.  That report notes that the veteran 
specifically denied any previous contributory conditions or 
any history of back injury of any kind.  The report 
specifically notes that he reported that his back was X-rayed 
during active service but that he never had any trouble with 
his back.  Another SSA report, dated in February 1984, notes 
that in April 1983, he slipped and fell and had new back 
pain.  A November 1989 report notes that the veteran reported 
that he had strained his back in the Marines in 1976, and 
that the condition worsened in August 1987, when he fell and 
fractured his left foot.  

Other VA outpatient treatment reports and SSA records reflect 
treatment for current health problems, but do not offer any 
medical evidence of a link between current right hand or 
elbow, or back conditions to active service.

In a January 2000 substantive appeal, the veteran argued that 
the Navy might not have kept all of his SMRs.  He claimed 
that all conditions were the result of an injury aboard ship. 



II.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (2001).  Osteoarthritis or 
degenerative arthritis shall be considered a chronic disease 
within the meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. 
§ 3.309 (2001).

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

With respect to the veteran's claim of entitlement to service 
connection for residuals of an in-service back disability, 
the Board notes that although the veteran was treated for a 
paraspinal back pain during active service in 1973, it 
apparently caused no residual impairment, as there is no 
further mention of it during the more than four years of 
active service that followed.  Significantly, the separation 
examination report reflects that the back was normal at the 
time of separation.  Post service reports clearly reflect 
that the veteran reported a job injury to his back in March 
1981 and he specifically denied any previous back trouble.  
Since that time, any medical reports that tend to relate 
current strain to a history of back pain during active 
service are based on the veteran's own reports, which 
conflict with the explanation that he provided in March 1981.  
His credibility with respect to his back complaint is 
therefore called into question.  The medical reports based on 
the veteran's own supplied history therefore do not 
approximate the probative value of the separation examination 
report or the March 1981 medical report.  

Moreover, although the veteran has attempted to link current 
back pain to active service, he, as a layman without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board must 
therefore find that the preponderance of the evidence is 
against the claim for service connection for a back condition 
and the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  

Concerning the right elbow, the SMRs reflect a complaint of 
right elbow pain that was felt to be due to an inflammatory 
process in May 1976; however, the separation examination 
report approximately 9 months later is completely negative 
for any right elbow or right arm complaint and notes that the 
upper extremities were normal.  Since that time, there has 
been no competent medical evidence tending to link any 
current right elbow pain, or right arm pain, to any incident 
of active service.  Thus, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Concerning the right hand, however, both the in-service 
records and the post service records tend to suggest that the 
current disorder began during active service, notwithstanding 
the negative separation examination report.  The SMRs note a 
fractured 5th metacarpal with a cast; however, there is no 
other mention of the injury in the SMRs.  This, in itself, 
suggests that treatment reports, such as date the cast was 
removed, follow-up X-rays, and follow-up orthopedic 
evaluation, are missing.  Moreover, an April 1990 VA X-ray 
showed an old fracture of only the proximal phalanx of the 
3rd finger, which does not agree with the single SMR noting 
only a 5th digit fracture.

In 1998, Dr. Eakins provided medical evidence of a possible 
relationship between the current finger residuals and active 
service.  Dr. Eakins declined to offer more certainty due to 
an absence of service medical reports on which to base a more 
certain opinion.  The Board finds no reason to discount the 
doctor's opinion and appreciates his/her unwillingness to 
speculate on this matter.  However, it appears that the 
veteran did provide an essentially correct history of the in-
service right hand fractures.  Hence, the doctor's conclusion 
is valid.  The Board feels that if Doctor Eakins had seen any 
documentation of the in-service fracture, the doctor might 
have provided a stronger nexus opinion.  The Board also notes 
that there is no evidence of post-service trauma to the right 
hand.  

Considering the medical evidence and lay statements in light 
of the entire evidentiary record which include clinical 
documentation of right hand fracture during active service, 
the Board finds sufficient evidence to establish equipoise on 
the issue of service connection.  Rowell v Principi, 4 Vet. 
App. 9 (1993).  The Board therefore finds that it is at least 
as likely as not that the current right hand disorder began 
during active service.  Thus, it appears that the benefit of 
the doubt should be accorded the veteran in this case and the 
claim should be granted.




ORDER

Service connection for residuals of injury to the right elbow 
is denied.

Service connection for residuals of injury to the right hand 
is granted.

Service connection for residuals of a back injury is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

